Exhibit 10.2(e)



THIRD AMENDMENT TO
RECEIVABLES PURCHASE AGREEMENT
THIS THIRD AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT, dated as of February 2,
2015 (this "Amendment") is entered into by and among CE RECEIVABLES LLC, a
Delaware limited liability company, as seller (the "Seller"); CELANESE
INTERNATIONAL CORPORATION, a Delaware corporation, as initial servicer (in such
capacity, together with its successors and permitted assigns in such capacity,
the "Servicer"); VICTORY RECEIVABLES CORPORATION, as a Conduit Purchaser; PNC
BANK, NATIONAL ASSOCIATION, as a Related Committed Purchaser, as an LC Bank and
as a Purchaser Agent; and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK
BRANCH, as administrator (in such capacity, together with its successors and
permitted assigns in such capacity, the "Administrator"), as a Related Committed
Purchaser, as an LC Bank and as a Purchaser Agent.
R E C I T A L S
The parties hereto have entered into that certain Receivables Purchase
Agreement, dated as of August 28, 2013 (as amended by that First Amendment to
Receivables Purchase Agreement dated as of October 31, 2013, and that Second
Amendment to Receivables Purchase Agreement dated as of October 20, 2014, and as
it may be further supplemented or otherwise modified from time to time, the
"Agreement").
On the Effective Date (as defined below), the Seller is entering into an Amended
and Restated Purchase and Sale Agreement, dated as of the date hereof, with
Celanese U.S. Sales LLC, a Delaware limited liability company ("Celanese U.S.");
Celanese Ltd., a Texas limited partnership; Ticona Polymers, Inc., a Delaware
corporation (together with the other Persons that from time to time become
parties thereto as originators, the "Originators" and each individually an
"Originator"), pursuant to which, among other things, Celanese U.S. will become
an Originator, and Celanese Acetate LLC, a Delaware limited liability company
("Celanese Acetate") will cease to be an Originator. In connection with the
foregoing, on the Effective Date, Celanese Acetate is assigning 100% of the
membership and other equity interests in the Seller to Celanese U.S., which is
becoming the sole member and equity-holder of the Seller (the "Seller Equity
Transfer").
In furtherance of the foregoing, the parties hereto desire to amend the
Agreement as hereinafter set forth.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
1.Certain Defined Terms. Capitalized terms used but not defined herein shall
have the meanings set forth for such terms in Exhibit I to the Agreement.
2.Amendments to the Agreement. As of the Effective Date (as defined below), the
Agreement is hereby amended as follows:






--------------------------------------------------------------------------------



(a)    Clause (xi) of Section 3.1 is replaced in its entirety with the
following:
(xi)    any commingling of any Collections by the Seller, the Originators, the
Parent or the Servicer relating to the Pool Receivables with any of their funds
or the funds of any other Person (including, without limitation, any such
commingling associated with the Canadian Collection Account or Approved Third
Party Collections);
(b)    Section 3.2 is amended by inserting the following parenthetical to the
end of clause (v) thereof immediately prior to the proviso thereto:
(including, without limitation, any such commingling associated with the
Canadian Collection Account or Approved Third Party Collections)
(c)    Section 4.3 is replaced in its entirety with the following:
Section 4.3    Account Arrangements
On the Closing Date, the Seller shall enter into Lock-Box Agreements with all of
the Lock-Box Banks and in each case deliver executed counterparts thereof to the
Administrator. Upon the occurrence of a Termination Event and during the
continuance thereof, the Administrator may or, at the direction of the Majority
Purchaser Agents, shall instruct the Seller or the Servicer to direct Obligors
of Receivables to make payments to such accounts (other than the Lock-Box
Accounts or the Canadian Collection Account) as directed by the Administrator;
provided, that if the Seller or the Servicer, as the case may be, fails to so
direct each Obligor, the Administrator (at the Seller's or the Servicer's, as
the case may be, expense) may so direct the Obligors. Any proceeds of Pool
Receivables received by the Seller or the Servicer thereafter other than through
a Lock-Box Account (but including any such proceeds received in the Canadian
Collection Account) shall be sent immediately to, or as otherwise instructed by,
the Administrator.
(d)    The following new defined terms are added to Exhibit I in appropriate
alphabetical order:
"Canadian Collection Account" means deposit account number 2015762005 maintained
by Citibank, N.A. in the name of CNA Holdings LLC.
(e)    The definitions of the following defined terms set forth in Exhibit I are
replaced in their entirety with the following:

2

--------------------------------------------------------------------------------



"Approved Third Party Collections" means funds deposited into any Lock-Box
Account related to (i) receivables owed by an Obligor to Fortron Industries LLC,
but billed together with certain Receivables of Ticona Polymers, Inc. or (ii)
receivables owed by account debtors and others to Nutrinova Nutrition
Specialties & Food Ingredients GmbH, KEP Americas Engineering Plastics, LLC,
Celanese EVA Performance Polymers Inc., Celanese Canada Inc. or Grupo Celanese,
S. de R.L. de C.V.
"Business Day" means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, New York City or Dallas, Texas, and (i) if this definition of
"Business Day" is utilized in connection with the Euro‑Rate or LMIR, such day is
also a day on which dealings in deposits in U.S. Dollars are conducted by and
between banks in the London interbank eurodollar market and (ii) if this
definition of "Business Day" is utilized in connection with the Canadian
Collection Account or funds on deposit therein, such day is also a day on which
commercial banks are not authorized or required to close under the laws of
Canada (or any province or municipal jurisdiction thereof) applicable to the
Canadian Collection Account and the bank maintaining the Canadian Collection
Account.
"Dilution Horizon Ratio" means the ratio (expressed as a percentage), calculated
as of the last day of each calendar month, of (i) the sum of (x) 50.0% of the
aggregate initial Outstanding Balance of all Receivables generated by the
Originators during the calendar month prior to such month plus (y) the aggregate
initial Outstanding Balance of all Receivables generated by the Originators
during such month, to (ii) the Net Receivables Pool Balance as of the last day
of such month.
"Dilution Ratio" means the ratio (expressed as a percentage), calculated as of
the last day of each calendar month, of (i) the aggregate amount of Dilutions
during such month to (ii) the aggregate initial Outstanding Balance of all
Receivables generated by the Originators during the calendar month prior to such
month.
"Intercreditor Agreement" means the Amended and Restated Intercreditor
Agreement, dated as of February 2, 2015, among the Administrator, the Seller,
Deutsche Bank AG, New York Branch, Celanese Corporation, CUSH, Celanese

3

--------------------------------------------------------------------------------



International, Celanese U.S. Sales LLC, Celanese Ltd. and Ticona.
"Loss Ratio" means the ratio (expressed as a percentage) and calculated as of
the last day of each calendar month of (a) the aggregate Outstanding Balance of
all Pool Receivables that first became Defaulted Receivables during such
calendar month, to (b) the aggregate initial Outstanding Balance of all
Receivables originated in the fifth calendar month preceding such calendar
month.
"Purchase and Sale Agreement" means the Amended and Restated Purchase and Sale
Agreement, dated as of February 2, 2015 among the Servicer, the Originators and
the Seller, as such agreement may be amended, supplemented or otherwise modified
from time to time.
"Sanctioned Country"  means a country or territory that is, or whose government
is, the subject of territorial-based Sanctions.
"Sanctioned Person"  means a Person that is, or is owned or controlled by
Persons that are: (i) the subject of any Sanctions, or (ii) located, organized
or resident in a Sanctioned Country.
"Sanctions" means any sanctions administered or enforced by any Governmental
Authority of the United States of America, including, without limitation, the
U.S. Department of Treasury's Office of Foreign Assets Control and the U.S.
Department of State.
(f)    Clause (b) of the definition of "Change in Control" set forth in Exhibit
I is replaced in its entirety with the following:
(b)    Celanese U.S. Sales LLC, a Delaware limited liability company, ceases to
own, directly, 100% of the issued and outstanding membership interests and all
other equity interests of the Seller free and clear of all Adverse Claims (other
than security interests created to secure obligations under the Celanese Credit
Agreement);
(g)    Clause (b) of the definition of "Eligible Receivable" set forth in
Exhibit I is amended by replacing the reference therein to "Sanctioned Obligor"
with a reference to "Sanctioned Person."
(h)    The definition of "Sanctioned Obligor" set forth in Exhibit I is deleted
in its entirety.

4

--------------------------------------------------------------------------------



(i)    Section 1(l) of Exhibit III is replaced in its entirety with the
following:
(l)    Investment Company Act; Volcker Rule. The Seller is not required to be
registered as an "investment company" under the Investment Company Act of 1940,
as amended (the "Investment Company Act"). The Seller is not a "covered fund"
under Section 13 of the U.S. Bank Holding Company Act of 1956, as amended, and
the applicable rules and regulations thereunder (the "Volcker Rule").  In
determining that the Seller is not a "covered fund" under the Volcker Rule,
although other exemptions or exclusions under the Investment Company Act may
apply, the Seller relies on the exemption from the definition of "investment
company" set forth in Section 3(c)(5) of the Investment Company Act and does not
rely solely on the exemption from the definition of "investment company" set
forth in Section 3(c)(1) and/or 3(c)(7) of the Investment Company Act.
(j)    Section 1(m) of Exhibit III is amended by replacing the term "Celanese
Acetate LLC" where it appears therein with "Celanese U.S. Sales LLC."
(k)    Section 1(n) of Exhibit III is replaced in its entirety with the
following:
(n)
Anti-Terrorism Laws, Anti-Corruption Laws and Sanctions.

(i)    To the extent applicable, each of the Celanese Parties and its
Subsidiaries is in compliance with (i) the Trading with the Enemy Act, as
amended, and each of the foreign assets control regulations of the United States
Treasury Department (31 CFR Subtitle B, Chapter V, as amended) and any other
enabling legislation or executive order relating thereto and (ii) the PATRIOT
Act, except for such non-compliance that could not, based upon the facts and
circumstances existing at the time, reasonably be expected to (x) result in a
Material Adverse Effect or (y) result in material liability to any Affected
Person. No part of the proceeds of the Purchases or any Letters of Credit will
be used, directly or, to the knowledge of the Celanese Parties, indirectly, for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.
(ii)    None of the Celanese Parties, their respective Subsidiaries, nor, to the
knowledge of any Celanese

5

--------------------------------------------------------------------------------



Party, any director, officer, agent, employee or Affiliate of a Celanese Party
or any of its Subsidiaries, (i) is a person on the list of "Specially Designated
Nationals and Blocked Persons" or (ii) is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department ("OFAC"); and no Celanese Party will directly or, to its
knowledge, indirectly use the proceeds of the Purchases or Letters of Credit or
otherwise knowingly make available such proceeds to any person, for the purpose
of financing the activities of any person currently subject to any U.S.
sanctions administered by OFAC, if such activities would be prohibited for a
U.S. person pursuant to OFAC.
(l)    Section 1(s)(ii) of Exhibit III is replaced in its entirety with the
following:
(ii)    Ownership. Each Lock-Box Account is in the name of the Seller, and each
Lock-Box Account is free and clear of any Adverse Claim (other than the interest
of the Lock-Box Bank as set forth in the applicable Lock-Box Agreement and the
Administrator). The Canadian Collection Account is in the name of CNA Holdings
LLC, and the Canadian Collection Account is free and clear of any Adverse Claim
(other than the interest of Citibank, N.A. (solely in its capacity as the bank
maintaining such account and not as a lender or trade creditor of CNA Holdings
LLC or any other Celanese Party) the Seller and the Administrator).
(m)    Section 1(t) of Exhibit III is replaced in its entirety with the
following:
(t)    Priority.
(i)    Other than the transfer of the Receivables to the Seller under the
Purchase and Sale Agreement, and by the Seller under this Agreement and/or the
security interest granted to the Administrator pursuant to this Agreement,
neither the Seller nor any Originator has pledged, assigned, sold, granted a
security interest in, or otherwise conveyed any of the Receivables transferred
or purported to be transferred under the Transaction Documents, the Lock-Box
Accounts, the Canadian Collection Account or any subaccount of a Lock-Box
Account or the Canadian Collection Account (other than security interests
created under the Celanese Credit Agreement that are released upon or prior to
each Receivable's transfer to the Seller). Neither the Seller nor any Originator
has authorized the filing of, or is aware of any financing statements against
any of the Seller or such Originator that purport to perfect a security interest
in Receivables or include a description of Receivables

6

--------------------------------------------------------------------------------



transferred or purported to be transferred under the Transaction Documents, the
Lock-Box Accounts, the Canadian Collection Account or any subaccount of a
Lock-Box Account or the Canadian Collection Account, other than any financing
statement (i) relating to the sale thereof by such Originator to the Seller
under the Purchase and Sale Agreement, (ii) relating to the security interest
granted to the Administrator under this Agreement and (iii) relating to the
release of the security interest created under the Celanese Credit Agreement.
(ii)    Neither the Seller nor the Servicer has consented to any bank
maintaining any Lock-Box Account to comply with instructions of any person other
than the Seller, the Servicer and the Administrator.
(iii)    Neither the Seller nor the Servicer nor CNA Holdings LLC has consented
to the bank maintaining the Canadian Collection Account to comply with
instructions of any person other than the Seller, the Servicer, the
Administrator or CNA Holdings LLC.
(n)    Section 2(i) of Exhibit III is replaced in its entirety with the
following:
(i)
Anti-Terrorism Laws, Anti-Corruption Laws and Sanctions.

(i)    To the extent applicable, each of the Celanese Parties and its
Subsidiaries is in compliance with (i) the Trading with the Enemy Act, as
amended, and each of the foreign assets control regulations of the United States
Treasury Department (31 CFR Subtitle B, Chapter V, as amended) and any other
enabling legislation or executive order relating thereto and (ii) the PATRIOT
Act, except for such non-compliance that could not, based upon the facts and
circumstances existing at the time, reasonably be expected to (x) result in a
Material Adverse Effect or (y) result in material liability to any Affected
Person. No part of the proceeds of the Purchases or any Letters of Credit will
be used, directly or, to the knowledge of the Celanese Parties, indirectly, for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.
(ii)    None of the Celanese Parties or any of their respective Subsidiaries
nor, to the knowledge of any Celanese

7

--------------------------------------------------------------------------------



Party, any director, officer, agent, employee or Affiliate of a Celanese Party,
or any of its Subsidiaries, (i) is a person on the list of "Specially Designated
Nationals and Blocked Persons" or (ii) is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department ("OFAC"); and no Celanese Party will directly or, to its
knowledge, indirectly use the proceeds of the Purchases or Letters of Credit or
otherwise knowingly make available such proceeds to any person, for the purpose
of financing the activities of any person currently subject to any U.S.
sanctions administered by OFAC, if such activities would be prohibited for a
U.S. person pursuant to OFAC.
(o)    Section 1(f) of Exhibit IV is replaced in its entirety with the
following:
(f)    Payments on Receivables, Lock-Box Accounts.
The Seller (or the Servicer on its behalf) will, and will cause each Originator
to, at all times, instruct all Obligors to deliver payments on the Pool
Receivables to a Lock-Box Account, a Lock-Box or, solely with respect to
Canadian Obligors, to the Canadian Collection Account, a Lock-Box Account or a
Lock-Box. The Seller (or the Servicer on its behalf) shall cause all cash,
checks and other remittances received in a Lock-Box to be deposited directly to
a Lock-Box Account. The Seller (or the Servicer on its behalf) will cause each
Lock-Box Bank to comply with the terms of each applicable Lock-Box Agreement. If
any payments on the Pool Receivables or other Collections are received by any
Celanese Party, the Seller shall hold (or cause such Celanese Party to hold)
such payments in trust for the benefit of the Administrator, the Purchaser
Agents and the Purchasers and, except with respect to Collections received in
the Canadian Collection Account, promptly (but in any event within two (2)
Business Days after receipt) remit such funds into a Lock-Box Account. The
Seller shall cause all payments on the Pool Receivables or other Collections
that are received in the Canadian Collection Account to be transferred to a
Lock-Box Account (x) on the last Business Day of each calendar month and (y) not
later than three (3) Business Days after the amount of such payments and other
Collections then on deposit in the Canadian Collection Account equals or exceeds
$1,000,000. The Seller shall (or shall cause the Servicer to) maintain books and
records sufficient to identify, and to segregate from other funds, all such
payments and other Collections received in the Canadian Collection Account and
shall not permit such payments and Collections to be transferred to any Person
or account, other than to a Lock-Box Account for application in accordance with
this Agreement. The Seller shall

8

--------------------------------------------------------------------------------



not permit funds other than Collections on Pool Receivables and other Pool
Assets to be deposited into any Lock-Box Account or the Canadian Collection
Account; provided, however, that the Seller and the Servicer may permit Approved
Third Party Collections to be received in the Lock-Box Accounts in accordance
with the terms hereof. If such funds are nevertheless deposited into any
Lock-Box Account or the Canadian Collection Account, and with respect to any
Approved Third Party Collections received in the Lock-Box Accounts, the Seller
(or the Servicer on its behalf) will within three (3) Business Days transfer
such funds out of the Lock-Box Account or the Canadian Collection Account, as
the case may be, to (or pursuant to the instructions of) the Person entitled to
such funds. The Seller shall only add a Lock-Box Account (or the related
Lock-Box), or a Lock-Box Bank to those listed on Schedule II to this Agreement,
if the Administrator has received notice of such addition and an executed and
acknowledged copy of a Lock-Box Agreement in form and substance acceptable to
the Administrator from any such new Lock-Box Bank. The Seller shall only
terminate a Lock-Box Bank or close a Lock-Box Account (or the related Lock-Box)
or the Canadian Collection Account with the prior written consent of the
Administrator, and unless no Termination Event or Unmatured Termination Event
has occurred and is continuing, all funds related to the related Lock-Box
Accounts or Canadian Collection Account are transferred to another Lock-Box
Account and all Obligors have been instructed to make payments on Pool
Receivables and other Collections to an active Lock-Box Account or related
Lock-Box.
The Seller shall (or shall cause the Servicer to) maintain systems and records
sufficient to promptly identify any Approved Third Party Collections received in
the Lock-Box Accounts from time to time. Within three (3) Business Days of
receiving any Approved Third Party Collections in any Lock-Box Account, the
Seller shall (or shall cause the Servicer to) identify such Approved Third Party
Collections and transfer such Approved Third Party Collections out of the
Lock-Box Account to (or pursuant to the instructions of) the Person entitled to
such funds. If so instructed by the Administrator following the occurrence of a
Termination Event, the Seller shall (or shall cause the Servicer to) promptly
(but not later than 2 Business Days following such instruction from the
Administrator) instruct all payors of Approved Third Party Collections in
writing to cease paying Approved Third Party Collections to the Lock-Boxes and
Lock-Box Accounts, which instructions shall also notify such payors of the
Seller's and the

9

--------------------------------------------------------------------------------



Administrator's ownership and security interests in the Lock-Box Accounts and
funds on deposit therein.
(p)    Section 1(i) of Exhibit IV is amended by replacing the term "Celanese
Acetate LLC" where it appears therein with "Celanese U.S. Sales LLC."
(q)    Section 1(p) of Exhibit IV is replaced in its entirety with the
following:
(p)    Anti-Terrorism Laws, Anti-Corruption Laws, and Sanctions. Each of the
Celanese Parties will, and each Celanese Party will cause each of its
Subsidiaries to, (i) refrain from knowingly doing business in a country or
territory that is the subject of U.S. sanctions administered by OFAC or with a
Person that is on the list of "Specially Designated Nationals and Blocked
Persons", if such business would be prohibited for a U.S. person pursuant to
OFAC, (ii) provide, to the extent commercially reasonable, such information and
take such actions as are reasonably requested by the Administrator, any
Purchaser Agent, or any Purchaser in order to assist the Administrator, the
Purchaser Agents, and the Purchasers in maintaining compliance with the PATRIOT
Act and (iii) refrain from using any proceeds of the Purchases or any Letters of
Credit, directly or, to the knowledge of any Celanese Party, indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.
(r)    Section 2(f) of Exhibit IV is replaced in its entirety with the
following:
(f)    Payments on Receivables, Lock-Box Accounts.
The Servicer will, and will cause each Originator to, at all times, instruct all
Obligors to deliver payments on the Pool Receivables to a Lock-Box Account, a
Lock-Box or, solely with respect to Canadian Obligors, to the Canadian
Collection Account, a Lock-Box Account or a Lock-Box. The Servicer shall cause
all cash, checks and other remittances received in a Lock-Box to be deposited
directly to a Lock-Box Account. The Servicer will cause each Lock-Box Bank to
comply with the terms of each applicable Lock-Box Agreement. If any payments on
the Pool Receivables or other Collections are received by any Celanese Party,
the Servicer shall hold (or cause such Celanese Party to hold) such payments in
trust for the benefit of the Administrator, the Purchaser Agents and the
Purchasers and, except with respect to Collections received in

10

--------------------------------------------------------------------------------



the Canadian Collection Account, promptly (but in any event within two (2)
Business Days after receipt) remit such funds into a Lock-Box Account. The
Servicer shall cause all payments on the Pool Receivables or other Collections
that are received in the Canadian Collection Account to be transferred to a
Lock-Box Account (x) on the last Business Day of each calendar month and (y) not
later than three (3) Business Days after the amount of such payments and other
Collections then on deposit in the Canadian Collection Account equals or exceeds
$1,000,000. The Servicer shall maintain books and records sufficient to
identify, and to segregate from other funds, all such payments and other
Collections received in the Canadian Collection Account and shall not permit
such payments and Collections to be transferred to any Person or account, other
than to a Lock-Box Account for application in accordance with this Agreement.
The Servicer shall not permit funds other than Collections on Pool Receivables
and other Pool Assets to be deposited into any Lock-Box Account or the Canadian
Collection Account; provided, however, that the Seller and the Servicer may
permit Approved Third Party Collections to be received in the Lock-Box Accounts
in accordance with the terms hereof. If such funds are nevertheless deposited
into any Lock-Box Account or the Canadian Collection Account, and with respect
to any Approved Third Party Collections received in the Lock-Box Accounts, the
Servicer will within three (3) Business Days transfer such funds out of the
Lock-Box Account or the Canadian Collection Account, as the case may be, to (or
pursuant to the instructions of) the Person entitled to such funds. The Servicer
shall only add a Lock-Box Account (or the related Lock-Box), or a Lock-Box Bank
to those listed on Schedule II to this Agreement, if the Administrator has
received notice of such addition and an executed and acknowledged copy of a
Lock-Box Agreement in form and substance acceptable to the Administrator from
any such new Lock-Box Bank. The Servicer shall only terminate a Lock-Box Bank or
close a Lock-Box Account (or the related Lock-Box) or the Canadian Collection
Account with the prior written consent of the Administrator, and unless no
Termination Event or Unmatured Termination Event has occurred and is continuing,
all funds related to the related Lock-Box Accounts or Canadian Collection
Account are transferred to another Lock-Box Account and all Obligors have been
instructed to make payments on Pool Receivables and other Collections to an
active Lock-Box Account or related Lock-Box.
The Servicer shall maintain systems and records sufficient to promptly identify
any Approved Third Party Collections

11

--------------------------------------------------------------------------------



received in the Lock-Box Accounts from time to time. Within three (3) Business
Days of receiving any Approved Third Party Collections in any Lock-Box Account,
the Servicer shall identify such Approved Third Party Collections and transfer
such Approved Third Party Collections out of the Lock-Box Account to (or
pursuant to the instructions of) the Person entitled to such funds. If so
instructed by the Administrator following the occurrence of a Termination Event,
the Servicer shall promptly (but not later than two (2) Business Days following
such instruction from the Administrator) instruct all payors of Approved Third
Party Collections in writing to cease paying Approved Third Party Collections to
the Lock-Boxes and Lock-Box Accounts, which instructions shall also notify such
payors of the Seller's and the Administrator's ownership and security interests
in the Lock-Box Accounts and funds on deposit therein.
(s)    Section 3(m) of Exhibit IV is replaced in its entirety with the
following:
(m)    Corporate Formalities. The Seller will strictly observe corporate
formalities in its dealings with the Servicer, the Parent, the Originators and
any Affiliates thereof, and funds or other assets of the Seller will not be
commingled with those of the Servicer, the Parent, the Originators and any
Affiliates thereof except as permitted by this Agreement in connection with
servicing the Pool Receivables. The Seller shall not maintain joint bank
accounts or other depository accounts to which the Servicer, the Parent, the
Originators and any Affiliates thereof (other than the Servicer solely in its
capacity as such) has independent access, other than the Servicer's right to
access the Lock-Box Accounts in accordance with this Agreement; provided, that
the Seller may permit Collections from Canadian Obligors to be received in the
Canadian Collection Account in accordance with the terms hereof. The Seller is
not named, and has not entered into any agreement to be named, directly or
indirectly, as a direct or contingent beneficiary or loss payee on any insurance
policy with respect to any loss relating to the property of the Servicer, the
Parent, the Originators or any Affiliates thereof. The Seller will pay to the
appropriate Affiliate (or will provide in the allocation of overhead described
below) the marginal increase or, in the absence of such increase, the market
amount of its portion of the premium payable with respect to any insurance
policy that covers the Seller and such Affiliate.
3.Waivers and Consents.



12

--------------------------------------------------------------------------------



(a)Prior Canadian Collection Practices. Prior to the Effective Date, certain
Canadian Obligors have been instructed to make payments on Pool Receivables, and
have made payments on Pool Receivables, to the Canadian Collection Account as
contemplated by this Amendment, rather than to Lock-Boxes or Lock-Box Accounts
(such activities, the "Prior Canadian Collection Practices"). The Administrator,
the Purchaser Agents and the Purchasers hereby consent to the Prior Canadian
Collection Practices and waive any breach of the Transaction Documents,
Termination Event or Unmatured Termination Event solely to the extent resulting
from the Prior Canadian Collection Practices.
(b)Equity Transfer. The Administrator, the Purchaser Agents and the Purchasers
hereby consent to:
(i)the Seller Equity Transfer and
(ii)Celanese U.S.'s and Steven Novack's entry into that certain Amended and
Restated Limited Liability Company Agreement of the Seller, dated as of the date
hereof.
4.Representations and Warranties. Each of the Seller and the Servicer hereby
certifies, represents and warrants to the Administrator, each Purchaser Agent
and each Purchaser that on and as of the date hereof:
(a)Representations and Warranties. The representations and warranties made by
such Person in the Transaction Documents are true and correct as of the date
hereof and after giving effect to this Amendment (unless stated to relate solely
to an earlier date, in which case such representations or warranties were true
and correct as of such earlier date).
(b)Enforceability. The execution and delivery by such Person of this Amendment,
and the performance of each of its obligations under this Amendment and the
other Transaction Documents to which such Person is a party, as amended hereby,
are within each of its organizational powers and have been duly authorized by
all necessary organizational action on its part. This Amendment and the other
Transaction Documents to which such Person is a party, as amended hereby, are
such Person's valid and legally binding obligations, enforceable in accordance
with its terms.
(c)No Termination Event. After giving effect to this Amendment and the
transactions contemplated hereby, no Termination Event or Unmatured Termination
Event has occurred and is continuing.
5.Effect of Amendment. Except as expressly amended and modified by this
Amendment, all provisions of the Agreement shall remain in full force and
effect. After this Amendment becomes effective, all references in the Agreement
and each of the other Transaction Documents to "this Agreement", "hereof",
"herein", or words of similar effect referring to the Agreement shall be deemed
to be references to the Agreement, as amended by this Amendment. This Amendment
shall not be deemed to expressly or impliedly waive, amend

13

--------------------------------------------------------------------------------



or supplement any provision of the Agreement (or any related document or
agreement) other than as expressly set forth herein.
6.Effectiveness. This Amendment shall become effective on the date hereof (the
"Effective Date") upon the Administrator's and each Purchaser Agent's receipt of
counterparts of this Amendment executed by each of the parties hereto and fully
executed copies of each of the other agreements, documents, certificates and
opinions of counsel listed on the Closing Memorandum attached as Exhibit A
hereto, in each case, in form and substance reasonably acceptable to the
Administrator.
7.Counterparts. This Amendment may be executed in any number of counterparts and
by different parties on separate counterparts, and each counterpart shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument. Counterparts of this Amendment may be delivered
by facsimile transmission or other electronic transmission, and such
counterparts shall be as effective as if original counterparts had been
physically delivered, and thereafter shall be binding on the parties hereto and
their respective successors and assigns.
8.Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO ITS CONFLICTS OF LAW
PRINCIPLES OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).
9.Section Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment, the Agreement or any other Transaction Document or any provision
hereof or thereof.
10.Transaction Document. This Amendment shall constitute a Transaction Document
under the Agreement.
11.Successors and Assigns. This Amendment shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
permitted assigns.
12.Severability. Each provision of this Amendment shall be severable from every
other provision of this Amendment for the purpose of determining the legal
enforceability of any provision hereof, and the unenforceability of one or more
provisions of this Amendment in one jurisdiction shall not have the effect of
rendering such provision or provisions unenforceable in any other jurisdiction.
[Signature Pages Follow]



14

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first
written above.


 
 
 
CE RECEIVABLES LLC, as the Seller
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ CHUCK B. KYRISH
 
 
 
Name:
Chuck B. Kyrish
 
 
 
Title:
Vice President and Treasurer


 
S-1
Third Amendment to RPA

    

--------------------------------------------------------------------------------





 
 
 
CELANESE INTERNATIONAL,
 
 
 
CORPORATION, as the initial Servicer
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ CHUCK B. KYRISH
 
 
 
Name:
Chuck B. Kyrish
 
 
 
Title:
Treasurer


 
S-2
Third Amendment to RPA

    

--------------------------------------------------------------------------------







 
 
 
THE BANK OF TOKYO-MITSUBISHI UFJ,
 
 
 
LTD., NEW YORK BRANCH, as a Related
 
 
 
Committed Purchaser and as an LC Bank
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ MARK MALONEY
 
 
 
Name:
Mark Maloney
 
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
 
 
 
 
 
THE BANK OF TOKYO-MITSUBISHI UFJ,
 
 
 
LTD., NEW YORK BRANCH, as a Purchaser
 
 
 
Agent
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ ERIC WILLIAMS
 
 
 
Name:
Eric Williams
 
 
 
Title:
Managing Director
 
 
 
 
 
 
 
 
 
 
 
 
 
THE BANK OF TOKYO-MITSUBISHI UFJ,
 
 
 
LTD., NEW YORK BRANCH, as Administrator
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ ERIC WILLIAMS
 
 
 
Name:
Eric Williams
 
 
 
Title:
Managing Director


 
S-3
Third Amendment to RPA

    

--------------------------------------------------------------------------------





 
 
 
VICTORY RECEIVABLES CORPORATION,
 
 
 
as a Conduit Purchaser
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ DAVID V. DEANGELIS
 
 
 
Name:
David V. DeAngelis
 
 
 
Title:
Vice President


 
S-4
Third Amendment to RPA

    

--------------------------------------------------------------------------------



 
 
 
PNC BANK, NATIONAL ASSOCIATION, as
 
 
 
Related Committed Purchaser and as an LC Bank
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ MARK FALCIONE
 
 
 
Name:
Mark Falcione
 
 
 
Title:
Executive Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
PNC BANK, NATIONAL ASSOCIATION, as a
 
 
 
Purchaser Agent
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ MARK FALCIONE
 
 
 
Name:
Mark Falcione
 
 
 
Title:
Executive Vice President




 
S-5
Third Amendment to RPA

    